ORDER
SUNILA D. DUTT of ASHBURN, VIRGINIA, who was admitted to the bar of this State in 2012, having pleaded guilty in the *43United States District Court for the District of New Jersey to an Information charging her with a dual-object conspiracy to commit visa fraud, contrary to Title 18 U.S.C. § 1546, and to obstruct justice, contrary to Title 18, U.S.C. § 1519, in violation of U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), SUNILA D. DUTT is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that SUNILA D. DUTT be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that SUNILA D. DUTT comply with Rule 1:20-20 dealing with suspended attorneys.